SENTENCIA
El recurrente, Sr. Enrique Bird Piñero se desempeñó como catedrático auxiliar en la Facultad de Derecho de la Universidad de Puerto Rico durante el período comprendido entre el 23 de octubre de 1973 y el 30 de junio de 1974. Para el 23 de octubre de 1973, fecha que coincidió con el inicio de un paro huelgario de los empleados unionados de la A.C.A.A., estaba vacante el cargo de Director del Departamento Legal de la mencionada agencia. El entonces director de la A.C.A.A. contrató los servicios del señor Bird para que ocupara la vacante interinamente hasta el 31 de diciembre de 1973, conviniéndose que éste trabajaría 7)4 horas diarias, 37% horas a la semana (a razón de cinco días semanales) por un sueldo de $1,500 por mes.
Finalizado dicho período se convino continuar los servi-cios del señor Bird hasta el 30 de junio de 1974 a base de las mismas condiciones. El señor Bird prestó sus servicios profesionales a la A.C.A.A. durante ambos períodos a satis-facción de dicha agencia recibió por ello la paga conve-nida. Al mismo tiempo continuó desempeñando su cátedra en la universidad.
Transcurridos tres años, la A.C.A.A. instó demanda judicial contra el señor Bird en que le reclamó el pago de $11,535. No especificó en su escueta demanda la razón de *464dicha reclamación, limitándose a que se reclamaba “por concepto de recobro”. Al cabo de seis años recayó sentencia que declaró con lugar la demanda y que es objeto del recurso que aquí nos ocupa. El trámite seguido por la demandante recurrida fue deficiente y laxo. (1) Lo detallamos al margen. Por dos ocasiones se dictó sentencia desestimatoria de la demanda por falta de trámite por parte de la demandante *465recurrida durante más de seis meses. Se ignoraron repeti-damente órdenes y señalamientos que hacía el tribunal. La misma desidia se manifiesto en el recurso ante nos. (2)
Si bien el recurrente no ha hecho un planteamiento frontal y directo sobre este aspecto, no ha dejado de traerlo a nuestra atención. Tras hacer referencia al “trámite azaroso” del caso, señala que es “una persona jubilada tras 30 años de servicio público honroso” y que el cobro que se le hizo luego de transcurrir tres años, y que se haría efectivo mediante la sentencia dictada casi diez años después, le llevaría a la ruina económica.
Podríamos, en atención a estos señalamientos, revocar la sentencia recurrida. Véase Dávila v. Valdejully, 84 D.P.R. 101, 103-104 (1961), donde reconocimos la “enorme fuerza persuasiva para guiar a todo tribunal a impartir justicia” que hay en el siguiente pronunciamiento de la Ley de 12 de marzo de 1903 (4 L.P.R.A. see. 36), respecto a la función de este Tribunal Supremo:
El Tribunal Supremo de Puerto Rico constituirá de aquí en adelante un tribunal de apelación y no un tribunal de casación. En sus deliberaciones y fallos en todos los asuntos, tanto en lo civil como en lo criminal, dicho Tribunal no se li-mitará solamente a infracciones de ley o quebrantamientos de forma, según fueren señalados, alegados o salvados por los li-tigantes, o según se hiciera constar en sus exposiciones y excepciones sino que con el más alto fin de justicia, el Tribunal puede también entender en todos los hechos y tramita-ciones en la causa tal como aparecieren en autos, considerando en igual forma sus méritos para la mejor administración de justicia y del derecho, y evitar injusticias y demoras.
No tenemos, sin embargo, que recurrir a la drástica medida invocada en el citado caso de Dávila v. Valdejully. *466Un análisis de las cuestiones aquí planteadas nos convencen de que la sentencia recurrida no debe prevalecer.
Se amparó la demandante y se basó la sentencia recu-rrida en la siguiente disposición del Código Político:
Ningún funcionario o empleado que esté regularmente empleado en el servicio del Gobierno Estatal, o de cualquier municipio u organismo que dependa del Gobierno, cuyo sala-rio, haber o estipendio sea fijado de acuerdo con la ley, recibirá paga adicional, o compensación extraordinaria de ninguna especie, del Gobierno Estatal, o de cualquier munici-pio, junta, comisión u organismo que dependa del Gobierno, en ninguna forma, por servicio personal u oficial de cualquier género, aunque sea prestado en adición a las funciones ordina-rias de dicho funcionario o empleado, a menos que la referida paga adicional o compensación extraordinaria esté expresa-mente autorizada por la ley, y conste expresamente en la co-rrespondiente asignación que ésta se destina a dicha paga adi-cional o compensación extraordinaria; ... 3 L.P.R.A. see. 551.
Es un hecho no controvertido que el recurrente des-empeñó el trabajo para el que le contrató la A.C.A.A. y que al mismo tiempo atendía su cátedra y funciones a ella inhe-rentes en la universidad. No hay controversia tampoco en cuanto a que rindió sus labores satisfactoriamente en ambas posiciones y se le pagó, sin reservas de clase alguna, por el trabajo realizado para ambos organismos. El recurrente señaló ante el Tribunal a quo, y ha reiterado ante nos, que sus horarios de trabajo no confligían, pues dictaba su cátedra en la sección nocturna de los cursos de Derecho y supervisaba una sección de clínica de Asistencia Legal que reunía los sábados por la mañana. Esto tampoco ha sido con-trovertido.
El Art. 2 de la Ley Núm. 100 de 27 de junio de 1956 (18 L.P.R.A. see. 679), dispone:
Se autoriza a los departamentos, subdivisiones, agencias, juntas, comisiones, instrumentalidades o corporaciones públi-cas del Estado Libre Asociado de Puerto Rico a contratar o a utilizar los servicios de cualquier persona que ocupe cualquier *467puesto en la Universidad de Puerto Rico, o en las dependen-cias de ésta, y pagarle la debida compensación por los servi-cios adicionales que preste a dicho organismo del Estado Libre Asociado de Puerto Rico, fuera de sus horas regulares de servicio en la Universidad y previo el consentimiento escrito del Rector de la Universidad, sin sujeción a lo dis-puesto por la see. 551 del Título 3.
Concluyó el tribunal de instancia que no medió dicho consentimiento para el período trabajado por el recurrente para la A.C.A.A. entre el 23 de octubre y el 31 de diciembre de 1973 y que, para el segundo período —3 de enero a 30 de junio de 1974— medió tal consentimiento pero limitado a doce horas semanales y una compensación total de $1,500 por todo el período. Esta conclusión está basada en la estipu-lación de las partes. Pero hay un evidente conflicto en cuanto a la interpretación de dicho estatuto. El demandado recu-rrente ha señalado repetidamente que competía al Director de la A.C.A.A. gestionar y obtener dicho consentimiento. De hecho, señala que estaba bajo la impresión de que el permiso había sido gestionado por la A.C.A.A. y concedido por el Rector. La demandante recurrente no contradice dicho argumento, limitándose a repetir que no hubo el conseti-miento requerido.
La mencionada Ley Núm. 100 no dispone a quién corres-ponde gestionar el consentimiento del Rector. Nos parece que cuando se trata de disponer de fondos públicos, la obli-gación de ver de que no se dispensen en contra de la ley no puede dejarse al arbitrio del empleado. Es responsabilidad indelegable de la agencia contratante. Se trata, claramente, de un error de derecho. En tal caso no procede la devolución de lo indebidamente pagado. Sucn. Choisne v. Municipio, 100 D.P.R. 501, 503-504 (1972); Pueblo v. Acevedo, 65 D.P.R. 473, 479 (1945); Quiñones v. Comisión Industrial, 60 D.P.R. 447 (1942); Silva v. Sucn. Caratini, 51 D.P.R. 778 (1937).
La Constitución del Estado Libre Asociado consagra “el derecho de todo trabajador ... a recibir igual paga por igual trabajo”. Carta de Derechos, Art. II, Sec. 16. El demandado *468recurrente realizó el trabajo que se le encomendó. Exigirle la devolución de lo que se le pagó por su trabajo requiere una demostración más fuerte de la alegada ilegalidad del pago que la demostrada por la demandante recurrida.
Por lo expuesto, se revoca la sentencia recurrida y se desestima la demanda, con imposición de costas a la parte demandante.
Así lo pronunció y manda el Tribunal y certifica la Secretaria General. El Juez Asociado Señor Rebollo López participó por Regla de Necesidad. Concurre en el resultado sin opinión. El Juez Asociado Señor Negrón García emitió opinión disidente. El Juez Presidente Señor Trías Monge no intervino.
(Fdo.) Lady Alfonso de Cumpiano

Secretaria General

—O—

(1)La demanda se presentó en el Tribunal Superior, Sala de San Juan, pero en su encabezamiento aparece radicada ante el Tribunal de Distrito, Sala de Río Pie-dras. Así consta además en la copia que se sirvió al demandado al ser emplazado, lo que explica que su contestación y una moción en solicitud de especificaciones, noti-ficadas a la demandante, le fueran devueltas por la secretaria del Tribunal de Dis-trito en Río Piedras por no aparecer allí dicho caso. La demandante nada hizo con respecto a la moción del demandado y, transcurridos más de seis meses sin que se hiciera trámite alguno ante el Tribunal Superior, éste dictó sentencia el 23 de enero de 1978, desestimándola, en virtud de la Regla Núm. 11 de las Reglas de Adminis-tración. El demandado se enteró de que el caso estaba radicado en el Tribunal Superior al ser notificado .con copia de moción presentada por la demandante para que se dejara sin efecto la sentencia. Erróneamente informó la demandante que el caso “fue radicado por error” en la Sala de Río Piedras e hizo alusión a su traslado al Superior en San Juan, cosa que nunca ocurrió, conforme hemos señalado. El Tribunal Superior dejó sin efecto su sentencia y reinstaló el pleito, por resolución de 15 de febrero de 1978.
No hubo más trámite significativo durante un año. El 28 de febrero de 1979 el tribunal ordenó a los abogados de las partes reunirse de conformidad con la Regla Núm. 37, —Reglas de Procedimiento Civil— y señaló el 14 de mayo de 1979 para conferencia con antelación al juicio. Las partes no comparecieron y el 21 de mayo de 1979 se dictó sentencia que por segunda vez desestimó la demanda. Ésta se reinstaló por resolución de 8 de junio de 1977, a moción de la demandante, señalándose el caso “para vista en su fondo” para el 29 de agosto siguiente. Ésta no se celebró y el 23 de enero de 1980 el tribunal concedió treinta días a las partes para someter estipulación de hechos y memorandos.
Transcurrieron más de seis meses y nada se hizo. El demandado solicitó deses-timación de la demanda a tenor de lo dispuesto en la antes citada Regla 11. El tribunal señaló el 22 de agosto de 1980 para discusión de esta solicitud. Las partes no comparecieron. Se trasladó dicho señalamiento para el 10 de octubre de 1980. Las partes tampoco comparecieron. Se hizo un nuevo señalamiento para el 7 de noviembre de 1980 y se concedió 30 días para presentar estipulación de hechos. No se cumplió con ello y el 26 de enero de 1981 el tribunal, motu proprio, concedió veinte días adicionales para ello. No fue hasta el 16 de septiembre de 1981 —ocho meses después— que se presentó la estipulación, y en marzo y abril de 1982 pre-sentaron las partes sus respectivos memorandos. La sentencia recayó finalmente el 8 de febrero de 1983.
No hay justificación para la dilación de seis años en disponer de un caso sen-cillo como éste, ni para una actitud tan permisiva para con las partes, como ha ocurrido en éste caso, particularmente para con la parte demandante recurrida.


(2)E1 recurrente presentó su alegato ante nos el 13 de septiembre de 1983. Vencido el término para replicar, la demandante recurrida no lo hizo. El 2 de noviembre le concedimos diez días para mostrar causa por la cual no debíamos tener por sometido el recurso. No lo hizo hasta el 21 de noviembre.